DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 26-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, specifically Invention II drawn to a method for retrofitting a sight port, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim limitations must be shown or the features canceled from the claims with no new matter entered: 
“sensor mount including a plurality of sensor mounts each coupled to a respective sensor” in claim 7.
“a lift-assist mechanism that aids in opening the sight port door” in claim 19. 
“a disabling device configured to disable the sensor when the sight port door is in an open configuration” in claim 23. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a port-door aperture 710” (see FIG. 7-10 and [0028]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “708” has been used to designate both the sensor and opening of the port door in FIG. 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-14, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walla et al. (US 2016/0033202).
In re claim 1, Walla discloses a multi-function sight port system (FIG. 1) for monitoring an interior of a heater ([0001]), comprising: 
a sight port base (12); and 
a sight port door (10) coupled to the sight port base (via 18), the sight port door having a sensor mount (combination 40, 76 and 78) attached at an aperture of the sight port door (FIG. 3: opening of 74), the sensor mount configured to allow a sensor to monitor the interior of the heater ([0020]; [0025]).
In re claim 2, Walla discloses a hinge (FIG. 1: 18) to hingedly mount the sight port door to the sight port base ([0021]).
In re claim 3, Walla discloses the hinge being offset (FIG. 1: 18 offset to right side of door) and allowing opening of the sight port door at least 100 degrees.
Regarding the limitation, “allowing opening of the sight port door at least 100 degrees,” this is a recitation of functional language and has been given patentable weight only in so far as it imposes structural limitations on the claimed invention. A reference need only be capable of performing the recited function in order to anticipate the corresponding feature. It is apparent that the hinge associated with the sight port door of Walla is capable of performing the recited function. In particular, it is apparent that the hinge of Walla could allow for the sight port door to be opened at least 100 degrees. 
In re claim 4, Walla discloses the sight port door configured to install to the sight port base (FIG. 2: 10 installed to 12 via 18) without turndown of the heater. 
Regarding the limitation, “the sight port door configured to install to the sight port base without turndown of the heater,” this is a recitation of functional language and has been given patentable weight only in so far as it imposes structural limitations on the claimed invention. A reference need only be capable of performing the recited function in order to anticipate the corresponding feature. It is apparent that the sight port of Walla is capable of performing the recited function. In particular, it is apparent that the sight port of Walla could be installed to the sight port base without turndown of the heater. 
In re claim 5, Walla discloses at least one sensor (FIG. 2: 42) mounted to the sensor mount (42 mounted to 40).
In re claim 6, Walla discloses the at least one sensor including at least one sensor selected from the group of sensors including temperature sensor, pressure sensor, flame scanner, gas analyzer, optical-based sensor, thermal imager ([0020]), thermal camera, and laser-based analyzer.
In re claim 8, Walla discloses insulating material (FIG. 3: 48A) attached to the sight port door ([0024]).
In re claim 10, Walla discloses the insulating material being refractory mounted to the sight port door via a mounting flange ([0024]; FIG. 3: 52).
In re claim 11, Walla discloses the sensor mount including: 
a mounting plate (FIG. 3: 40) coupled to the sight port door (40 coupled to 74 of 10A); 
a sensor base (FIG. 3: 76), the sensor removably coupled to the sensor base ([0025]); and, 
a sight tube (see Examiner Annotated Figure below) opening formed by spanning between the mount plate and the sensor base (see Examiner Annotated Figure below).

    PNG
    media_image1.png
    208
    507
    media_image1.png
    Greyscale

In re claim 12, Walla discloses a mounting flange (FIG. 3: 52) on the interior side of the sight port door (52 on interior side of 10).
In re claim 13, Walla discloses refractory located at least partially between the mount flange and the sight port door (FIG. 3: 48A between 52 and 10A).
In re claim 14, Walla discloses the sight tube spanning between the mount flange and the sensor mount (see Examiner Annotated Figure above).
In re claim 19, Walla discloses a lift-assist mechanism (FIG. 1: 22) that aids in opening the sight port door ([0021]).
In re claim 21, Walla discloses a latch (20) configured to retain the sight port door in an open configuration ([0021]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walla et al. (US 2016/0033202) in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In re claim 7, Walla discloses the sensor mount including a sensor mount coupled to a respective sensor (42 mounted to 40).
Walla lacks:
the sensor mount including a plurality of sensor mounts each coupled to a respective sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor mount of Walla such that it has a plurality of sensor mounts each coupled to a respective sensor because mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). See MPEP § 2144. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walla et al. (US 2016/0033202) in view of Webb (US 2584404). 
In re claim 9, Walla discloses the insulating material being refractory ([0024])
Walla does not explicitly disclose:
the insulating material being refractory mounted to the sight port door via fasteners. 
Webb teaches an analogous sight port door (FIG. 1: 30) mounted to an opening of a furnace (11 in 10) with insulating material being refractory (34) mounted to the sight port door via fasteners (FIG. 5: 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening means of the insulating material of Walla to be mounted to the sight port door via fasteners, as taught by Webb, because this would hold the insulation material in place (Column 2, lines 7-12 of Webb). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walla et al. (US 2016/0033202) in view of Matsuo (US 2019/0331595). 
In re claim 15, Walla lacks:
the sensor being a tunable diode laser absorption spectroscopy (TDL) system.
Matsuo teaches a sensor (FIG. 3: 10) being a tunable diode laser absorption spectroscopy (TDL) system ([0030-0035]) mounted to a furnace wall (S). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Walla such that it is a tunable diode laser absorption spectroscopy (TDL) system, as taught by Matsuo, because the use of this sensor has the ability to measure a predetermined physical property value of an analyte gas flowing in a flow path in the furnace ([0027] of Matsuo).  
Such a modification would yield wherein the sensor of Walla is “a tunable diode laser absorption spectroscopy (TDL) system.”
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Walla et al. (US 2016/0033202) in view of Wu (US 4751765). 
In re claim 20, Walla discloses a hinge (FIG. 1: 18) coupling the sight port door to the sight port base ([0021])
Walla does not explicitly disclose:
a hinge … being a spring-loaded hinge.
Wu teaches an analogous spring-loaded hinge (Abstract; FIG. 1: 30) with first (10) and second (20) members with holes (12) for coupling the hinge to a door or door frame (Column 1, lines 18-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Walla such that it is a spring-loaded hinge, as taught by Wu, because a mounted spring hinge can make an opened door close again automatically (Column 1, lines 11-12 of Wu). 
Such a modification would yield wherein the hinge of Walla is “a spring-loaded hinge.”
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Walla et al. (US 2016/0033202) in view of Wood (US 2456100). 
In re claim 22, Walla does not explicitly disclose:
the latch being a steel hold-down clamp. 
Wood teaches an analogous latch being a steel (Column 1, lines 12-15) hold-down clamp (FIG. 1) which can hold parts in fixed relation to each other (Column 1, lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the latch of Walla such that it is a steel hold-down clamp, as taught by Wood, because the use of steel would facilitate its manufacture (Column 1, lines 12-15 of Wood) and make it stronger and less subject to wear and deformation (Column 1, lines 16-21 of Wood).  
Such a modification would yield wherein the latch of Walla is “a steel hold-down clamp.”
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Walla et al. (US 2016/0033202) in view of Violi (US 5910210). 
In re claim 23, Walla lacks:
a disabling device configured to disable the sensor when the sight port door is in an open configuration.
Violi teaches an analogous disabling device (FIG. 9: 46) for an enclosure (23) that provides heating (Column 3, lines 61-67) via an electrical heating element (FIG. 7: 19) to an object in the enclosure (2). The enclosure has a door (FIG. 9: 25) coupled to it to provide access to the inside (Column 7, lines 1-4). The disabling device is a sensor which is coupled between the door and the inside of the enclosure (46 coupled between 25 and interior of 23) and is configured to disable the electrical heating element when the door is in an open configuration by automatically retracting contact terminals which supply power to the electrical heating element (Column 9, lines 16-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walla such that it has a disabling device to indicate that the door is open and automatically disable the sensor, as taught by Violi, because this would assure enhanced safety during any action of the user inside the enclosure (Column 9, lines 16-24 of Violi). 
Such a modification would yield wherein the sight port system of Walla has “a disabling device configured to disable the sensor when the sight port door is in an open configuration.”
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Walla et al. (US 2016/0033202) in view of Emsbo (US 6412221). 
In re claim 24, Walla lacks:
a gasket between the sight port door and the sight port base.
Emsbo teaches an analogous sight port system (FIG. 1A: 10) for a high temperature industrial application (W) with a sight port door (12) coupled to a sight port base (24). The sight port system has a braided ceramic gasket (Column 5, lines 39-43; FIG. 5A: 112) between the sight port door and the sight port base (112 is between 12 and 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sight port system of Walla such that it has a braided ceramic gasket between the sight port door and the sight port base, as taught by Emsbo, because it would provide a tight seal of the sight port door against the sight port base (Column 1, lines 57-61 of Emsbo). 
Such a modification would yield wherein the multi-function sight port system of Walla has “a gasket between the sight port door and the sight port base.”
In re claim 25, the proposed combination as discussed above (In re claim 24) would yield wherein:
the gasket being a ceramic braid gasket (the modified sight port system of Walla motivated by Emsbo that has a gasket).
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re claim 16, the prior art of record does not disclose the sensor mount including: a mounting plate coupled to the sight port door via one or more of translation fasteners and orientation fasteners.
In re claim 17, the prior art of record does not disclose the translation fasteners providing translation of the mounting plate along at least one of an X-axis, Y-axis, and Z-axis with respect to the sight port door.
In re claim 18, the prior art of record does not disclose the orientation fasteners providing configuration of tilt, roll, and yaw of the mounting plate with respect to the sight port door.
Conclusion
See PTO-892: Notice of References Cited
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762